In an action by an infant to recover damages for personal injuries and by her father for medical expenses, the jury rendered a verdict in favor of the infant for $6,000 and in favor of her father for $450. The court denied a motion to set aside the verdict relating to the father and set aside the verdict relating to the infant, on the ground of excessiveness, and granted a new triaL The appeal is from the order setting aside the verdict and granting a new trial. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.